

116 HR 1368 IH: Closing the Meal Gap Act of 2019
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1368IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Ms. Adams (for herself, Mr. McGovern, Ms. Kaptur, Ms. Lee of California, Mr. Larsen of Washington, Ms. Jackson Lee, Mrs. Watson Coleman, Mr. Blumenauer, Mr. Khanna, Mr. McEachin, Mr. Welch, Mrs. Davis of California, Mr. Deutch, Mr. Cummings, Ms. Wilson of Florida, Ms. Norton, Mr. Lawson of Florida, Ms. Moore, Ms. Schakowsky, Mr. Langevin, Mr. Ruppersberger, Ms. Lofgren, Ms. Johnson of Texas, Ms. DeLauro, Mr. Butterfield, Mr. Evans, Ms. Velázquez, Ms. DeGette, Mr. Brown of Maryland, Mr. Kilmer, Mr. Moulton, Mr. Swalwell of California, Mr. Gomez, Mr. Aguilar, Mr. Price of North Carolina, Mr. Richmond, Mr. Lewis, Mr. Garamendi, Mr. Cárdenas, Mr. Cicilline, Mr. Sean Patrick Maloney of New York, Ms. Barragán, Mr. Takano, Mr. Michael F. Doyle of Pennsylvania, Mr. Pallone, Mr. Espaillat, Mr. Gonzalez of Texas, Mr. Rush, Mr. Cohen, Ms. Eshoo, Ms. Omar, Mr. Serrano, Ms. Judy Chu of California, Mr. Peters, Ms. Speier, Ms. Pingree, Ms. Jayapal, Mr. DeSaulnier, Mr. Pocan, Mr. Meeks, Ms. Clark of Massachusetts, Mr. Tonko, Ms. Tlaib, Ms. Wasserman Schultz, Mr. Lynch, Mr. Veasey, Mr. Gallego, Mr. Heck, Mr. García of Illinois, Mr. Rouda, Ms. Clarke of New York, Ms. Ocasio-Cortez, Mr. Schiff, Ms. DelBene, Mr. Hastings, Ms. Pressley, Ms. Garcia of Texas, Mr. Ted Lieu of California, Mr. Levin of Michigan, Mr. Nadler, Mrs. Napolitano, Ms. Haaland, Mr. Grijalva, Mrs. Hayes, Mr. Neguse, Mr. Ryan, Mrs. Carolyn B. Maloney of New York, Mr. Castro of Texas, Mr. Sarbanes, Ms. Bass, Mr. Raskin, Mr. Sherman, Mr. Neal, Ms. Sánchez, Mr. Bishop of Georgia, Mr. Carbajal, Mr. Keating, Ms. Roybal-Allard, Mr. Kennedy, Mr. Carson of Indiana, Mr. McNerney, Miss Rice of New York, Mr. Cox of California, Ms. Brownley of California, and Mr. Crist) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to require that supplemental nutrition assistance
			 program benefits be calculated with reference to the cost of the low-cost
			 food plan as determined by the Secretary of Agriculture, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Closing the Meal Gap Act of 2019. 2.Amendments (a)Calculation of program benefitsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended—
 (1)in section 3 (7 U.S.C. 2012)— (A)by striking subsection (u),
 (B)by redesignating subsections (n) through (t) as subsections (o) through (u), respectively, and (C)by inserting after subsection (m) the following:
						
 (n)Low-cost food plan means the diet required to feed a family of four persons, consisting of a man and a woman nineteen through fifty, a child six through eight, and a child nine through eleven years of age, determined in accordance with the Secretary’s calculations. The cost of such diet shall be the basis for uniform allotments for all households regardless of their actual composition, except that the Secretary shall—
 (1)make household-size adjustments (based on the unrounded cost of such diet) taking into account economies of scale;
 (2)make cost adjustments in the low-cost food plan for Hawaii and the urban and rural parts of Alaska to reflect the cost of food in Hawaii and urban and rural Alaska;
 (3)make cost adjustments in the separate low-cost food plans for Guam, and the Virgin Islands of the United States, to reflect the cost of food in those States, but not to exceed the cost of food in the 50 States and the District of Columbia; and
 (4)on October 1, 2019, and each October 1 thereafter, adjust the cost of the diet to reflect the cost of the diet in the immediately preceding June, and round the result to the nearest lower dollar increment for each household size.,
 (2)in section 8(a) (7 U.S.C. 2017(a))— (A)by striking thrifty food plan each place it appears, and inserting low-cost food plan, and
 (B)by striking 8 percent and inserting 10 percent, (3)in section 16(c)(1)(A)(ii) (7 U.S.C. 2025(c)(1)(A)(ii))—
 (A)in subclause (I) by striking for fiscal year 2014, at an amount not greater than $37 and inserting for fiscal year 2019, at an amount not greater than $50, and (B)in subclause (II)—
 (i)by striking June 30, 2013 and inserting June 30, 2019, and (ii)by striking thrifty food plan and inserting low-cost food plan, and
 (4)in section 19(a)(2)(A) (7 U.S.C. 2028(a)(2)(A))— (A)in clause (i) by striking and at the end,
 (B)in clause (ii)— (i)by striking each fiscal year thereafter and inserting each of the fiscal years 2004 through 2019, and
 (ii)by striking the period at the end and inserting a semicolon, and (C)by adding at the end the following:
						
 (iii)for fiscal year 2020, $2,650,000,000; and (iv)subject to the availability of appropriations under section 18(a), for each fiscal year thereafter, the amount determined under clause (iii), as adjusted by the percentage by which the low-cost food plan has been adjusted under section 3(n)(4) between June 30, 2019, and June 30 of the immediately preceding fiscal year..
 (b)Standard medical expense deductionSection 5(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(5)) is amended— (1)in subparagraph (A) by striking an excess medical and all that follows through the period at the end, and inserting a standard medical deduction or to a medical expense deduction of actual costs for the allowable medical expenses incurred by the elderly or disabled member, exclusive of special diets., and
 (2)by adding at the end the following:  (D)The standard medical expense deduction shall be equal to $140 for fiscal year 2020, and for each subsequent fiscal year shall be equal to the applicable amount for the immediately preceding fiscal year as adjusted to reflect changes for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers: Medical Care published by the Bureau of Labor Statistics of the Department of Labor, except that for any such fiscal year the State agency may establish a greater standard medical expense deduction that satisfies cost neutrality standards established by the Secretary for such fiscal year..
 (c)Elimination of cap of excess shelter expensesSection 5(e)(6) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)) is amended— (1)by striking subparagraph (B), and
 (2)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. (d)Snap eligibility for full and part-Time students; students’ responsible for care of disabled members of householdsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—
 (1)by striking subsection (e); and (2)in subsection (d)(2)(C) by striking (except that any such person enrolled in an institution of higher education shall be ineligible to participate in the supplemental nutrition assistance program unless he or she meets the requirements of subsection (e) of this section).
				(e)Conforming amendments
 (1)Food and Nutrition Act of 2008The Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (A)in section 10 (7 U.S.C. 2019) by striking 3(o)(4) and inserting 3(p)(4),
 (B)in section 11 (7 U.S.C. 2012)— (i)in subsection (a)(2) by striking 3(s)(1) and inserting 3(t)(1), and
 (ii)in subsection (d)— (I)by striking 3(s)(1) each place it appears and inserting 3(t)(1), and
 (II)by striking 3(s)(2) each place it appears and inserting 3(t)(2), (C)in section 19(a)(2)(A)(ii) (7 U.S.C. (a)(2)(A)(ii)) by striking 3(u)(4) and inserting 3(n)(4), and
 (D)in section 27(a)(2) (7 U.S.C. 2036(a)(2))— (i)in subparagraph (C) by striking 3(u)(4) and inserting 3(n)(4), and
 (ii)in subparagraph (E) by striking 3(u)(4) and inserting 3(n)(4). (2)Low-Income Home Energy Assistance Act of 1981Section 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended—
 (A)by striking 5(e)(6)(C)(iv)(I) and inserting 5(e)(6)(B)(iv)(1), and (B)by striking (7 U.S.C. 2014(e)(6)(C)(iv)(I)) and inserting (7 U.S.C. 2014(e)(6)(B)(iv)(I)).
 (f)Technical correctionsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (1)in section 5(a) (7 U.S.C. 2014(a)) by striking 3(n)(4) each place it appears and inserting 3(m)(4),
 (2)in section 8(f)(1)(A)(i) (7 U.S.C. 2017(f)(1)(A)(i)) by striking 3(n)(5) and inserting 3(m)(5), and (3)in section 17(b)(1)(B)(iv)(III)(aa) (7 U.S.C. 2016(b)(1)(B)(iv)(III)(aa)) by striking 3(n) and inserting 3(m).
				3.Effective date; application of amendments
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on October 1, 2019.
 (b)Application of amendmentsThe amendments made by subsections (b), (c), and (f)(2) shall not apply with respect to certification periods that begin before October 1, 2019.
			